PER CURIAM.
This is an appeal from convictions for first degree murder and armed robbery. Upon review of the record we find the evidence was sufficient to sustain both convictions. We reject appellant’s claim of fundamental error with reference to the prosecutor’s closing argument. We also find no reversible error in the manner in which the trial court conducted proceedings concerning the conduct of the jury. See Hall v. State, 420 So.2d 872 (Fla.1982); State v. Melendez, 244 So.2d 137 (Fla.1971). Finally, we find no reversible error in the trial court’s refusal to permit appellant to cross-examine one of the state’s witnesses regarding her juvenile record. The appellant’s claim that the witness may have been on probation has no support in the record. Cf. Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974). The appellant *87made no effort at trial or before to proffer to the court any particular matters that the appellant wished to present to the jury. Bennett v. State, 405 So.2d 265 (Fla. 4th DCA 1981). In addition, the appellant was permitted to elicit from this witness and others considerable evidence of this witness’s past misconduct.
Accordingly, we affirm the convictions and sentences entered by the trial court.
ANSTEAD, C.J., and HERSEY and HURLEY, JJ., concur.